Title: To Thomas Jefferson from Samuel Tucker, 20 January 1806
From: Tucker, Samuel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Bristol Jany 20th 1806
                        
                        I hope you will excuse in me the liberty I take in writing you on a subject so long past; should their be any
                            foible I am confident your wisdom will pass it by; in the year of 1787 I attended Benjamin Walker Esqr commissioner for
                            the naval department & residing in new York; who settled my public accounts up to august the fifth 1780; and I was held
                            in public service afterwards until 1784 if no longer; for on the first day of June in that year I received a summons from
                            Thomas Russel Esqr of Boston he being authorised by the supreme authority of the nation; to attend & preside on a court
                            of inquiry; to be held in Boston; for the purpose of inquiring into the conduct of Seth Harding Esqr for the loss of the
                            national Ship confederacy; I immediately attended that duty which was finished in a few hours; I was not more assiduous in
                            that point of duty than I was in any other; preceeding that time during the revolutionary war; I was successful for my
                            country so long as the war lasted from as early a period as Jany 20th. 1776 when I received a Commission from his
                            Excellency General George Washington; to take a command in the Navy; I accepted the schooner Franklin; and proceeded
                            against the known enemies of my country; and my conduct in no respect was ever questioned by the public nor the private;
                            through the long & doubtful war; after I returned from being captured at Charleston by vice Admiral Arbuthnot. I
                            requested of the Navy board in the Eastern department in exchange, it was granted & capt. William Wardlow of the Thorn
                            whom I captured twelve months before was sent in exchange for me; I was then no longer on parole; and being inactive
                            having no Ship; I became uneasy; and after repeated solicitations I obtaind a Leave of absence from the navy board to
                            cruse in a private against those tyranic enemies which we had to encounter; in which service I was not less succesful than
                            in a public Ship; I am confident I was instrumental in striking more british coulers; taking more guns mounted; & making
                            more prisoners by sea than any other man in the United States; and from Circumstances think it indispensably my duty to
                            make application for to be remunerated; and shall think my self honoured beyond expression if you should condescend to
                            answer a true & faithful servant to his country as he is doubtful how he should proceed; by the vicissitudes of fortune
                            I was in the year 1793 removed into the district of maine and was unacquainted with the resolution passed in Congress 1794
                            which precluded all the Navy Officers that did not claim within the time limited by that resolve; which resolve as I
                            conceive deprived me of three years & 10 months pay; exclusive of any subsistance &c although one or two years
                            preceeding that time a vote was passed in Congress to allow me with some others half pay for life; or a certain stipulated
                            Sum in lieu of it; and as I was afterwards informed; at the assembling of the succeeding Congress; that particular vote
                            was reconsidered & for what reason I never understood; in the year of 1797 I was honoured with the thanks of Congress for the services I had rendered my Country; by an
                            Honable. Committee from congress and constituted of Samuel Osgood Walter Livingston & Arthur Lee; who then told me that
                            I was considered still in the service of my country; and should it be expedient to equip a navy; or the exigences of the
                            country should require one; I should be called upon and commissioned for the first ship built in our Quarter; say new
                            England; I still hold my commission which accompanyed me through the war; although my circumstances at present may require
                            some little attention from the admirer of his country I hope I may not be thought troublesome; as I had rather never be
                            compensated; than be deemed unworthy by the President or any of
                            his worthy Adherents. Should I be honoured with a line in answer, it will be gratefully Acknowledged by; Sir Your Most
                            Obedient & Very Humble Servant
                        
                            Samuel Tucker
                            
                        
                    